                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-619-FDW-DCK

 CHARLES BENZING,                                  )
                                                   )
                        Plaintiff,                 )
                                                   )
    v.                                             )       ORDER
                                                   )
 STATE OF NORTH CAROLINA, NORTH                    )
 CAROLINA DEPARTMENT OF PUBLIC                     )
 SAFETY (NCDPS), KAREY SCOTT                       )
 TREADWAY, AMY RUNYAN SWEATT,                      )
 and TASHA DESHAWN LOCKRIDGE,                      )
                                                   )
                        Defendants.                )
                                                   )

         THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To Compel

Discovery Response” (Document No. 27) filed September 18, 2018. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b) and is ripe for review. Having

carefully considered the motion, the record, and applicable authority, the undersigned will deny

the motion.

         By the pending motion, pro se Plaintiff seeks to compel Defendants’ production of “a full

and complete copy of the probation file for Charles James Benzing.” (Document No. 27, p. 1).

“Defendants’ Response To Plaintiff’s Motion To Compel Discovery Response” (Document No.

28) was filed on October 2, 2018. “Defendant’s Response…” states in pertinent part that “with

the filing of this response Defendants have supplied Plaintiff with a complete copy of his probation

file as provided by Defendant Sweatt to undersigned counsel.” (Document No. 28, p. 2). To date,

Plaintiff has not filed a reply brief in support of his motion, or otherwise objected to or disputed

Defendants’ production of the documents he requested. See Local Rule 7.1(e).
       Based on the foregoing, the undersigned finds that the “Motion To Compel Discovery

Response” (Document No. 27) should be denied because it appears that Defendants have

proceeded in good faith in the discovery process and have now provided pro se Plaintiff with

appropriate discovery responses.

                                          CONCLUSION

       IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion To Compel Discovery

Response” (Document No. 27) is DENIED.




                                   Signed: October 12, 2018




                                                   2
